Bothrook, J.
This is tbe second appeal in this case. See 65 Iowa, 232. It is unnecessary to repeat the facts. They are substantially the same as in the former appeal, with the exception that on the last trial the defendant relied on the statute of limitations as a bar to the action. There are some twenty-four assignments of error, and they are all argued by counsel. The most of them relate to alleged errors of the court in rulings upon the admission and exclusion of evidence. We do not propose to set them out or discuss them. To do so would require an opinion of a dozen or more pages; and, when done, no one would be profited by the discussion, or aided in any case to be tried in the future, for the very good reason that a mere statement of the exceptions would show that they are not well taken. The instructions given by the court to the jury cover every issue in the case, and the objections made to them are mere criticisms without merit. The evidence shows that the contract for the goods was made in the state of New York, and not in the state of Yermont, as defendant claims, and the plea of the statute of limitations is without the support of evidence.
Aefirmed.